DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue, US Pat. 6,177,857.
Regarding claim 1, Inoue teaches an electronic component (thermistor; see at least col. 4, line 7 and figures 3 and 4) comprising: 
a component body 11 (circular thermistor);
a first coating layer 14 (annular conductive coating; see figure 3) that partially covers a surface of the component body 11; and 
a second coating layer 12 (annular conductive coating; see figures 3 and 4) that partially covers the surface of the component body 11, wherein the electronic component has an overlapping region in which the first coating layer 14 and the second coating layer 12 overlap 
Regarding claim 3, Inoue teaches the electronic component, wherein a portion of the surface of the component body is a flat surface (left side of figure 4), the first coating layer 14, the second coating layer 12, and the overlapping region are on the same plane in the flat surface, and a total thickness that is obtained by adding a thickness of the second coating layer to a thickness of the first coating layer in the overlapping region is about 2.7 times or less (includes 1:1 ratio or 1 time the average thickness of the first coating 14) an average thickness of the first coating layer, which is located on the same plane, excluding the overlapping region.
Regarding claims 6 and 16, Inoue teaches an electronic component comprising: 
a component body 11 (thermistor);
a first coating layer 14 that partially covers a surface of the component body11;  and 
a second coating layer 12 that partially covers the surface of the component body 11, wherein the electronic component has an overlapping region in which the first coating layer 14 and the second coating layer 12 overlap each other, the first coating layer 14 has a first protruding portion in which an edge of the first coating layer protrudes outward (protrudes outwards in two direction), the second coating layer 12 has a second protruding portion in which an edge of the second coating layer protrudes outward (protrudes in two directions), and an edge of the first protruding portion and an edge of the second protruding portion are edges of the overlapping portion body (an outer ring edge of the first coating 14 overlaps the inner ring edge of the second coating 12; see col. 4, lines 15-17 and figures 3-4).
Regarding claims 8 and 18, Inoue teaches the electronic component, wherein the overlapping region has a substantially continuous annular shape extending along the surface of 
Regarding claim 19, Inoue teaches a method of manufacturing an electronic component including a component body, a first coating layer that partially covers a surface of the component body (Inoue teaches forming a first coating [methods are taught with figures 1-2 and its respective columns], an annular coating which is formed on a thermistor body; see col. 2, lines 46-48.), and a second coating layer that partially covers the surface of the component body (forming a second coating to a central location of the thermistor; col. 2, lines 66-68), the method comprising:
applying a first coating (screen printing or other method; col. 2, lines 57-59) to a portion of the surface of the component body and drying the first coating;
applying a second coating (also screen printing or another suitable method; col. 3, lines 28-32) to a portion of the surface of the component body and drying the second coating, such that the second coating is applied to overlap a portion of the first coating (see the overlapping in figure 4 and col. 4, lines 15-18); and curing the first coating so as to form the first coating layer and curing the second coating so as to form the second coating layer wherein the first coating layer and the second coating layer are both in direct contact with the component body.

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., US Pub. 2009/0108984.
Regarding claim 1, Choi teaches an electronic component (thermistor; see figure 1 and paragraph 0094) comprising: 
a component body 200;

Regarding claim 4, Choi teaches the electronic component, further comprising:
an outer electrode (comprises of 510 and/or 520; paragraph 0087) that is on the surface of the component body (top surface of the thermistor),
wherein the outer electrode includes a base electrode 510, which is laminated on the surface of the component body, and a plating layer 520, which is laminated on a surface of the base electrode, and
an entire surface of the component body (top surface) is covered with the first coating layer, the second coating layer, and the base electrode.
Regarding claim 6, Choi teaches an electronic component comprising: 
a component body 200:
a first coating layer 300 that partially covers a surface of the component body 200; and 
a second coating layer 500 that partially covers the surface of the component body, wherein 
the electronic component has an overlapping region in which the first coating layer 300 and the second coating layer 500 overlap each other, the first coating layer 300 has a first protruding portion in which an edge of the first coating layer protrudes outward,
.

Claim(s) 1-4, 9-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al.
Regarding claim 1, Ueno teaches an electronic component 100 (see at least figure 1) comprising: 
a component body 1 (element; col. 4, line 38);
a first coating layer 4 (first coating may be layer 4 or 3b) that partially covers a surface (top surface) of the component body 1; and 
a second coating layer 3b (second coating may be layer 3b or 4) that partially covers the surface of the component body 1, wherein
the electronic component has an overlapping region (coating 3b and coating 4 overlaps; see figure 1) in which the first coating layer 4 and the second coating layer 3b overlap each other, and the first coating layer 4 and the second coating layer 3b are both in direct contact with the component body (at the top surface of the component 1).
Regarding claim 2, Ueno teaches the electronic component, wherein a portion of the surface of the component body is a flat surface (see top surface of the component 1), 
the first coating layer 4 (first coating is 4 for this claim), the second coating layer 3b, and the overlapping portion are on the same plane in the flat surface, and

Regarding claims 3 and 9, Ueno teaches the electronic component, wherein 
a portion of the surface of the component body is a flat surface (top surface), 
the first coating layer (first coating is 3b for this claim), the second coating layer (second coating is 4), and the overlapping region are on the same plane in the flat surface (top surface of the component 1), and
a total thickness that is obtained by adding a thickness of the second coating layer (thickness for the second coating 4 is between 0.5 to 5µm; col. 5, line 33) to a thickness of the first coating layer (thickness for the first coating 3b is between 30 to 60µm; col. 5, line 10) in the overlapping region is about 2.7 times or less an average thickness of the first coating layer, which is located on the same plane, excluding the overlapping region (Adding the lowest limits for both the first and second coating at the overlap [30µm and 0.5µm, respectively] is about 2.7 times or less than the average thickness of the first coating at 30µm.).
Regarding claims 4, 10 and 11, Ueno teaches the electronic component, further comprising: 
an outer electrode 7 that is on the surface of the component body,

an entire surface of the component body (top surface) is covered with the first coating layer, the second coating layer, and the base electrode.
Regarding claim 15, Ueno teaches the electronic component, wherein
the first coating layer 4 has a first protruding portion in which an edge of the first coating layer protrudes outward (protrudes in two directions), 
the second coating layer 3b has a second protruding portion in which an edge of the second coating layer protrudes outward (edge protrudes towards the first coating 4), and
an edge of the first protruding portion and an edge of the second protruding portion are edges of the overlapping portion (see figure 1 of Ueno).
Allowable Subject Matter
Claims 5, 7, 12-14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 12, 13 and 14, prior art of record do not teach or suggest an electronic component, comprising: 
“the inner electrode includes an exposed portion that is exposed through the surface of the component body, the first coating layer, and the second coating layer, and the outer electrode covers a surface of the exposed portion.”

Regarding claim 7, prior art of record do not teach of suggest an electronic component, comprising: 
“the component body has an end surface at which an end portion of the inner electrode is exposed from the component body, and the end portion is located in a region that is between the edge of the first coating layer and the edge of the second coating layer on the end surface and that is not covered with the first coating layer or the second coating layer.”
The exposed portion of the inner electrode exposed through the surface of the component body, the first coating layer, and the second coating layer allows for side electrode/terminal connection of the electronic component, while the coating layers protect the component.   
Regarding claim 17, prior art of record do not teach or suggest an electronic component wherein “the overlapping region has a substantially continuous annular shape extending along the surface of the component body.”
Annular shaped extension (edge) overlap region reduces the amount of coating material used.  
Regarding claim 20, prior art of record do not teach or suggest a method of manufacturing an electronic component, wherein
“the inner electrode has a portion exposed at the surface of the component body,
during the first coating, the first coating is applied such that the portion is at least partially exposed through the first coating, and

The exposed portion of the inner electrode exposed through the surface of the component body, the first coating layer, and the second coating layer allows for side electrode/terminal connection of the electronic component, while the coating layers protect the component.   
Response to Arguments
Applicant’s arguments, see second page of Remarks, filed June 1, 2021, with respect to the rejection(s) of claim(s) 1-20 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference and different interpretation of the previous applied reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833